[Cite as In re H.C.W., 2019-Ohio-757.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY



IN THE MATTER OF:                                        :
CHANGE OF NAME OF                                                    CASE NO. CA2018-07-069
                                                         :
                         H.C.W.                                              OPINION
                                                         :                    3/4/2019



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             PROBATE DIVISION
                             Case No. 2018-9073



Joshua R. Langdon, 810 Sycamore Street, Cincinnati, Ohio 45202, for appellant


         M. POWELL, J.

         {¶ 1} Applicant-appellant, S.L.W., appeals a decision of the Warren County Court of

Common Pleas, Probate Division, denying her application for a name change for her minor

child.

         {¶ 2} S.L.W. ("Mother") and K.W. ("Father") are the parents of H.C.W. On April 24,

2018, Mother filed an application to change her child's name from H.C.W., the child's female

birth name, to E.J.W., a male name.1 Mother requested the name change because "the child

picked name to suit gender identity." The application was accompanied by consents from

both Mother and Father. A hearing on the application was held before the probate court on

June 18, 2018. During the hearing, the parents and H.C.W. appeared, and all testified under



1. In this opinion, the child will be referred to as H.W.C., the child's current legal name; however, male pronouns
will be used in accordance with his preferred gender identity.
                                                                                    Warren CA2018-07-069

oath in a freewheeling discussion with the probate judge.2

        {¶ 3} H.C.W. was 15 years old at the time of the hearing and attended a public high

school. H.C.W. expressed to the probate court that he had experienced a "feeling of distress

* * * from as far back as I can remember" which he could not attribute to anything in

particular. But upon learning he could be transgender, "it kind of clicked, and you know * * *

that's what I was upset * * * about. That I wanted to be a boy, but I couldn't." Sometime after

this revelation and approximately a year prior to the hearing, H.C.W. informed his parents.

About this same time, H.C.W. began presenting himself as an adolescent boy by sporting a

male haircut and wearing masculine clothing. H.C.W. also spoke with his school counselor

about the issue. Thereafter, and beginning with the last school year completed prior to the

hearing, teachers at school referred to him by his preferred male name of E.J.W. H.C.W. is

also referred to by his family as E.J.W.

        {¶ 4} Upon being informed by H.C.W. that he wanted to be a boy, his parents were

concerned about whether his desire to be a boy "was real" and not "a trend or a fad" or a

"passing phase." The probate court inquired whether H.C.W. had friends in school that were

dealing with gender identity issues, presumably to explore whether H.C.W.'s preference for

the name change was the result of peer pressure or similar influences. H.C.W replied that he

knew of maybe three other students that had gender identity issues, but that they were just

"acquaintances."

        {¶ 5} Father noted that before they sent H.C.W. to a therapist, H.C.W. displayed

anxiety and was using anti-depressants.                 Consequently, H.C.W.'s parents engaged a

therapist to counsel with H.C.W. concerning these various issues. The first therapist

recommended that they see another therapist who specializes in transgender issues. Based


2. Although the probate court's judgment entry reflects that only Mother and the child testified, the transcript of
the hearing reflects that Father appeared and testified.
                                                       -2-
                                                                                   Warren CA2018-07-069

upon that recommendation, H.C.W. began counseling with Marcy Marklay at the Lindner

Center. H.C.W. was subsequently diagnosed with gender dysphoria.3

        {¶ 6} At the time of the hearing, H.C.W. had completed approximately 20 hour-long

sessions with Marklay. The parents intend to continue H.C.W.'s counseling with Marklay for

as long as recommended. Father provided the probate court with a letter from Marklay

releasing H.C.W. for male hormone therapy.4

        {¶ 7} The parents and H.C.W. have had four consultations with Dr. Conard at

Children's Hospital concerning testosterone therapy. Based upon these consultations, the

parents understand that mental health outcomes are better the earlier hormone therapy is

begun. The parents and H.C.W. also understand that testosterone therapy would result in

several physical changes, including facial hair, male Adam's apple, and voice change.

Essentially, testosterone therapy would result in H.C.W. experiencing male puberty.

Although hormone therapy is a lifelong treatment, some of the changes resulting from the

therapy are permanent. As of the date of the hearing, H.C.W. had provided a blood sample

to the hospital to establish his baseline hormone levels. Mother told the probate court that

beginning hormone therapy was not "something that we are treating lightly" and that after "a

lot of discussion about it" the testosterone therapy was scheduled to begin about a month

after the hearing date.

        {¶ 8} The probate court confirmed that H.C.W. understood that he had a common

law right to "go by whatever name you want to," and questioned "[w]ho won't agree to that?"

and "what's the need to have it done legally?" H.C.W. replied that while he is referred to as



3. Gender dysphoria is defined as "[a] marked incongruence between one's experienced/expressed gender and
assigned gender[.]" American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders
451-453 (5th Ed.2013). The medical condition "is associated with clinically significant distress or impairment in
social, occupational or other important areas of functioning." Id.

4. The record reflects the gist of the Marklay letter, however, the letter itself was not admitted into evidence.
                                                       -3-
                                                                      Warren CA2018-07-069

E.J.W. at school, the school's official records reflect his name as H.C.W. Thus, substitute

teachers refer to him by the female name reflected in his school records, causing him

distress. H.C.W. also stated that other legal documents and his prescriptions refer to him as

H.C.W. Father addressed this issue and advised the probate court that

              [E.J.W.] is fifteen (15), soon will be fifteen and a half (15 1/2 ),
              and we'll be applying for driver's permits, and, then driver's
              license, and, then eventually passports, and, college, and, um,
              for this I, I practically wanted the name changed to happen if
              that's what he wants. Um, for my insurance uh, again for college
              applications, uh, for emergency situations, and, things I wanted
              him uh, to be legally known as [E.J.W.]. And, that's why we're
              going through this process.

       {¶ 9} Based upon their consultations with therapists and Dr. Conard and extensive

discussion among the three of them, the parents were convinced that the name change was

in H.C.W.'s best interest. As Mother stated, "we have been going to therapy for about a year

now, and * * * we've been to Children's Hospital and * * * gone through all of the * * * things

that we feel like we should go through, and, we're convinced that it's in [E.J.W.'s] best

interest to change his name."

       {¶ 10} The probate court took the matter under advisement. By judgment entry filed

on June 22, 2018, the probate court denied the name change, finding it was not "reasonable

and proper and in the child's best interest at this time." In so holding, the probate court cited

the best interest factors applicable to name change for minors set forth in In re Willhite, 85

Ohio St.3d 28 (1999), and Bobo v. Jewel, 38 Ohio St. 3d 330 (1988).

       {¶ 11} In denying the name change, the probate court focused upon H.C.W.'s youth

and noted that "[a] name change request today by a child could be motivated by short-term

desires or beliefs that may change over the passage of time as the child matures. The Court

recognizes the reality that [H.C.W.'s] brain is still growing and changing and is simply not

ready to make this life-altering decision." The probate court stated that it was not saying "no"


                                               -4-
                                                                        Warren CA2018-07-069

to the name change but was simply saying "not yet" to give H.C.W. the time to "Age,"

"Develop," and "Mature." The probate court reiterated that the child could exercise his

"common-law right to use the name [E.J.W]" and reapply for a name change upon becoming

an adult.

       {¶ 12} Mother now appeals the probate court's denial of the name change application,

raising three assignments of error.

       {¶ 13} Assignment of Error No. 1:

       {¶ 14} THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING APPELLANT'S

APPLICATION FOR CHANGE OF NAME OF MINOR BECAUSE THE DENIAL WAS

ARBITRARY, UNREASONABLE, UNCONSCIONABLE, AND BASED SOLELY UPON THE

TRANSGENDER STATUS OF APPLICANT'S CHILD.

       {¶ 15} "It is universally recognized that a person may adopt any name he may choose

so long as such change is not made for fraudulent purposes." Pierce v. Brushart, 153 Ohio

St. 372, 380 (1950). "In Ohio, names may be changed either by resorting to a judicial

proceeding or by the common-law method of simply adopting a new name, so long as the

change is not made for fraudulent purposes." Bobo, 38 Ohio St.3d at 333.

       {¶ 16} The general procedure for a statutory name change is set forth in R.C.

2717.01(A). The statute requires that the applicant have been a resident of the county for at

least a year immediately prior to the filing of the application, and that the application set forth

both the reason for the name change and the requested new name. Publication in a

newspaper of general circulation is required for at least 30 days prior to the hearing on the

application. The probate court may grant the application upon proof of a "reasonable and

proper cause" for the name change.

       {¶ 17} R.C. 2717.01(B) governs name changes for minors.                The procedure for

changing the name of a minor is the same as that set forth in R.C. 2717.01(A), with the
                                                -5-
                                                                      Warren CA2018-07-069

exception that the application be filed by the "parents, a legal guardian, or a guardian ad

litem" of the minor, and that the application be accompanied by the minor's parents' consent

to the name change or that notice of the hearing be given to any non-consenting parent. The

standard for deciding whether to permit a name change for a minor pursuant to R.C.

2717.01(B) remains "proof that * * * the facts set forth in the application show reasonable and

proper cause for changing the name of the applicant." R.C. 2717.01(A); In re Willhite, 85

Ohio St. 3d at 30.

       {¶ 18} R.C. 2717.01(C) sets forth certain factors disqualifying a person from obtaining

a name change. None of the factors are applicable. Pursuant to R.C. 2717.01(B), Mother

had the right to request the name change for H.C.W., Mother and Father each consented to

the name change, and notice is not otherwise an issue in this case. H.C.W. is therefore

eligible to have his name changed and all procedural requisites of R.C. 2717.01 have been

satisfied. Thus, the sole issue before the probate court concerned whether Mother sought

the name for a "reasonable and proper cause."

       {¶ 19} "[W]hen deciding whether to permit a name change for a minor child pursuant

to R.C. 2717.[01], the trial court must consider the best interest of the child in determining

whether reasonable and proper cause has been established." In re Willhite, 85 Ohio St.3d at

32. This necessarily involves a broader inquiry than that applicable to an adult name change.

We will only reverse a probate court's determination of whether a proposed name change is

in a child's best interest if it constitutes an abuse of discretion. In re Crisafi, 104 Ohio App.

3d 577, 581 (8th Dist.1995). An abuse of discretion "connotes more than an error of law or

judgment; it implies that the court's attitude is unreasonable, arbitrary, or unconscionable."

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 20} In Bobo, the Ohio Supreme Court first recognized several factors courts should

consider in determining whether a name change serves a child's best interest. The supreme
                                               -6-
                                                                       Warren CA2018-07-069

court revisited the issue in In re Willhite, and with the addition of two factors, reaffirmed the

Bobo factors. Since In re Willhite, the best interest factors are as follows:

              [T]he effect of the change on the preservation and development
              of the child's relationship with each parent; the identification of
              the child as part of a family unit; the length of time that the child
              has used a surname; the preference of the child if the child is of
              sufficient maturity to express a meaningful preference; whether
              the child's surname is different from the surname of the child's
              residential parent; the embarrassment, discomfort, or
              inconvenience that may result when a child bears a surname
              different from the residential parent's; parental failure to maintain
              contact with and support of the child; and any other factor
              relevant to the child's best interest.

In re Willhite, 85 Ohio St.3d at 32.

       {¶ 21} The Bobo/Willhite best interest factors were adopted by the supreme court to

assist courts in "determining the best interest of the child concerning the surname to be used

when parents who have never been married contest a surname." Bobo, 38 Ohio St.3d at

334-335. Bobo and Willhite each involved surname changes for children whose parents

were not married to each other, maintained separate households, and disagreed as to

whether the child's surname name should be changed. In other words, the enumerated

Bobo/Willhite best interest factors applied where family/parental identification issues were

implicated by a name change. This case does not involve family/parental identification

issues and differs from Bobo and Willhite in other significant respects. Specifically, this case

involves a name change to promote the child's gender identity and is sought by an intact

family in which both parents have consented to the name change and agree that it serves the

child's best interest. Thus, many of the enumerated Bobo/Willhite best interest factors are ill-

suited to a name change such as this and other best interest factors must be considered.

       {¶ 22} As of this writing, there are no reported Ohio opinions addressing specific and

appropriate best interest factors applicable to gender name changes for transgender minors.

Mother directs our attention to Sacklow v. Betts, 450 N.J.Super. 425, 163 A.3d 367 (2017), in
                                               -7-
                                                                     Warren CA2018-07-069

which the New Jersey Superior Court considered a name change consistent with a

transgender child's gender identity. The superior court stated

              [T]he court finds that the best interest of the child standard
              should govern the court's decision and that the following factors
              should be considered when determining whether a name change
              is in the minor child's best interest, where the minor child is
              transgender and wishes to assume a name they believe
              corresponds to the gender they identify with: (1) The age of the
              child; (2) The length of time the child has used the preferred
              name; (3) Any potential anxiety, embarrassment or discomfort
              that may result from the child having a name he or she believes
              does not match his or her outward appearance and gender
              identity; (4) The history of any medical or mental health
              counseling the child has received; (5) The name the child is
              known by in his or her family, school and community; (6) The
              child's preference and motivations for seeking the name change;
              (7) Whether both parents consent to the name change, and if
              consent is not given, the reason for withholding consent.

Id. at 427.

       {¶ 23} We believe the Sacklow factors, with minor modification, are appropriate best

interest factors to be considered in a case such as this, pursuant to the Bobo/Willhite "any

other factor relevant to the child's best interest." Thus, in considering a gender name change

for a transgender child, the factors a court should consider in determining whether the name

change serves the child's best interest, in addition to the relevant, enumerated Bobo/Willhite

factors, shall include (1) the age of the child; (2) the child's motivations regarding the name

change; (3) the length of time the child has used the preferred name; (4) any potential

anxiety, embarrassment, or discomfort that may result from the child having a name he or

she believes does not match his or her outward appearance and gender identity; (5) the

history of any medical or mental health counseling the child and parents have received; (6)

the name the child is known by in his or her family, school, and community; and (7) the

wishes and concerns of the child's parents.

       {¶ 24} In denying the name change application, the probate court relied primarily upon


                                              -8-
                                                                        Warren CA2018-07-069

H.C.W.'s maturity to express a meaningful preference to change his name to E.J.W. The

probate court denied Mother's application based upon its assessment that H.C.W. "is simply

not ready to make this life-altering decision." The probate court incorrectly characterized its

consideration of Mother's application as being "faced with a request from a 15-year-old who

lacks the age, maturity, knowledge, and stability to make this decision." The probate court's

fixation upon H.C.W.'s maturity to express a meaningful preference resulted in its failure to

consider other significant factors relating to H.C.W.'s best interest.

       {¶ 25} First, the probate court failed to recognize that it was H.C.W.'s mother, and not

H.C.W., who sought the name change. In doing so, the probate court neglected to consider

the preferences of H.C.W.'s parents and their assessment of H.C.W.'s best interest. In a

plurality opinion, the United States Supreme Court recognized that "so long as a parent

adequately cares for his or her children (i.e., is fit), there will normally be no reason for the

State to inject itself into the private realm of the family to further question the ability of that

parent to make the best decisions concerning the rearing of that parent's children." Troxel v.

Granville, 530 U.S. 57, 68-69, 120 S.Ct. 2054 (2000). The Supreme Court further stated, "if

a fit parent's decision of the kind at issue here becomes subject to judicial review, the court

must accord at least some special weight to the parent's own determination." Id. at 70. In

2005, the Ohio Supreme Court adopted the plurality view expressed in Troxel and held that

"Ohio courts are obligated to afford some special weight to the wishes of parents of minor

children when considering petitions for nonparental visitation." Harrold v. Collier, 107 Ohio

St.3d 44, 2005-Ohio-5334, ¶ 12.

       {¶ 26} However, the presumption that fit parents act in the best interest of their

children is not unlimited:

              [The] presumption that fit parents act in the best interest of their
              children * * * is [not] irrefutable. The trial court's analysis of the
              best interests of a child need not end once a parent has
                                                -9-
                                                                                     Warren CA2018-07-069

                 articulated his or her wishes. By stating in Troxel that a trial court
                 must accord at least some special weight to the parent's wishes,
                 the United States Supreme Court plurality did not declare that
                 factor to be the sole determinant of the child's best interest.
                 Moreover, nothing in Troxel suggests that a parent's wishes
                 should be placed before a child's best interest.

Id. at ¶ 44.

        {¶ 27} Although Troxel and Collier involved non-parental visitation with a child, those

cases were broadly based upon the fundamental right of parents to make decisions

concerning the care, custody, and control of their children as guaranteed by the Due Process

Clause of the Fourteenth Amendment.5 Just as a court order respecting who may visit with a

child touches upon the fundamental, constitutional right of a parent to the care, custody, and

control of his or her child, so does a court order respecting the name by which the child shall

be known. Thus, H.C.W.'s parents' preference for the name change and their determination

that it serves H.C.W.'s best interest should have been considered by the probate court and

accorded some special weight.

        {¶ 28} Instead of giving "some special weight" to H.C.W.'s parents' preferences

regarding the name change, the probate court summarily dismissed them. In its sole

reference to the parents' preferences, the probate court discounted them as simply a "desire

to assuage their child." However, in contrast to "assuaging" H.C.W.'s preference to change

his name, the record plainly shows that the parents engaged a therapist specializing in

transgender issues, kept H.C.W. in therapy for a year, consulted with the therapist, consulted

with Dr. Conard of Children's Hospital concerning testosterone therapy, associated with a

support group, and had extensive discussions among themselves before seeking the name


5. The concurring opinion seeks to distinguish Collier from the instant case on the ground it involved R.C.
3109.051(D)(15), which provides for consideration of parental wishes and concerns, whereas there is no similar
statute here. However, it is clear from Troxel and Collier that the source of a parent's fundamental liberty interest
in the care and custody of the parent's children is the Due Process Clause of the Fourteenth Amendment to the
United States Constitution, not a state's statutes. Troxel and Collier apply when, as in this case, a court
intervenes "into the private realm of the family."
                                                       - 10 -
                                                                    Warren CA2018-07-069

change. The parents undertook efforts to satisfy themselves that H.C.W.'s feelings about his

gender identity were "real," and based upon all of the foregoing, were satisfied that H.C.W.

did not want the name change as part of a "fad," "trend," or "passing phase." The probate

court erred in failing to consider the parents' assessment of H.C.W.'s best interest and

accord that assessment some special weight when it ruled upon the name change

application.

       {¶ 29} The probate court's discussion in the "Decision" section of its judgment entry

does not reveal any consideration of H.C.W.'s mental health counseling and his upcoming

testosterone therapy.     The probate court discounted this evidence, speculating that

"[w]hether [H.C.W.] is experiencing Gender Dysphoria or is just not comfortable with her body

is something that only time will reveal. Is [H.C.W.'s] distress brought about by confusion,

peer pressure, or other non-transgender issues - or is it truly a mismatch between her gender

identity and her body?" However, the uncontroverted evidence revealed that H.C.W. has

counseled with his transgender therapist approximately 20 times in hour-long sessions as of

the time of the name change hearing. H.C.W. was diagnosed with gender dysphoria. Based

upon those sessions, H.C.W.'s therapist released H.C.W. for testosterone therapy.

Preliminary testing has been completed and testosterone therapy, which will result in some

permanent physical changes, was scheduled to begin just a few weeks after the hearing.

These actions of mental health and medical professionals legitimize and corroborate

H.C.W.'s parents' assessment that H.C.W.'s feelings about his gender identity are not a

"fad," "trend," or "passing phase," but are "real."

       {¶ 30} The probate court further overlooked the practical aspects of H.C.W.'s male

gender identity. In the year preceding the hearing, H.C.W. has presented himself as an

adolescent boy, sporting a male haircut and wearing masculine clothing. H.C.W. has been

known at school and by his family as E.J.W., his preferred male name. H.C.W. experiences

                                             - 11 -
                                                                    Warren CA2018-07-069

distress when referred to by his female birth name by persons relying upon his official

records. The timing of the name change is in part motivated by the need to have H.C.W.'s

driver's license, passport, college applications, and similar documents reflect a name

consistent with his male gender identity. Finally, unlike the permanent physical changes

H.C.W. will experience from testosterone therapy, if the probate court's expressed concerns

are borne out, the name change is reversible.          All of the foregoing are important

considerations in the determination of whether the name change promotes H.C.W.'s best

interest.

       {¶ 31} Considering all of the foregoing, we find that the probate court abused its

discretion by failing to consider appropriate best interest factors before it denied the name

change application.

       {¶ 32} Mother's first assignment of error is sustained.

       {¶ 33} Assignment of Error No. 2:

       {¶ 34} THE TRIAL COURT ERRED IN DENYING APPELLANT'S APPLICATION FOR

CHANGE OF NAME OF MINOR BECAUSE THE DENIAL INFRINGED UPON THE

FOURTEENTH AMENDMENT'S SUBSTANTIVE DUE PROCESS CLAUSE.

       {¶ 35} Assignment of Error No. 3:

       {¶ 36} THE TRIAL COURT ERRED IN DENYING APPELLANT'S APPLICATION FOR

CHANGE OF NAME OF MINOR BECAUSE THE DENIAL INFRINGED UPON THE FIRST

AMENDMENT'S FREE SPEECH CLAUSE.

       {¶ 37} In her second and third assignments of error, Mother argues that the probate

court's denial of the name change application violated the parents' substantive due process

right to the care, custody, and control of their child and violated H.C.W.'s rights under the

First Amendment of the United States Constitution. Based upon our resolution of the first

assignment of error, these assignments of error are rendered moot.
                                            - 12 -
                                                                      Warren CA2018-07-069

       {¶ 38} We hereby reverse the probate court's denial of the name change application

and remand the matter to the probate court to reconsider the application for change of name

pursuant to the best interest factors recognized herein and based upon the record or after

such further proceedings as the probate court deems necessary.

       {¶ 39} Judgment reversed and cause remanded.

       RINGLAND and PIPER, JJ., concur.



       PIPER, J., concurring separately.

       {¶ 40} I concur with the reversal of the probate court's decision. However, I would not

remand, but would instead enter judgment as a matter of law pursuant to App.R. 12(B). I

write separately because the rationale of my colleagues is both unnecessary and

inappropriately applied. We need only examine the record as it exists to determine the

testimony demonstrates the requested name change application established a reasonable

and proper cause and was in the young person's best interest. R.C. 2717.01.

       {¶ 41} The majority sua sponte argues that "parental preferences" must be given

"special weight," citing Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334. Substantive

due process is also sua sponte raised and incorporated into the mix by the majority to impose

their rationale upon a probate court name change proceeding, citing Troxel v. Granville, 530

U.S. 57, 120 S.Ct. 2054 (2000).

       {¶ 42} Unfortunately, the majority misinterprets and then misapplies Collier. In Collier,

the Ohio Supreme Court analyzed specific statutes that pertain to non-parental visitation

rights. In doing so, the Ohio Supreme court found that, "in fact, special weight is required by

R.C. 3109.051(D)(15), since the statute explicitly identifies the parents' wishes regarding the

requested visitation * * * as a factor that must be considered * * *." (Emphasis added). Id. at


                                             - 13 -
                                                                                Warren CA2018-07-069

¶ 43.

        {¶ 43} There are no statutes in a minor name change request even remotely similar to

the statutes discussed in Collier. The Collier decision contained an examination of "Ohio's

non-parental-visitation statutes under the strict scrutiny standard."                   Id.   Without any

supportive authority, the majority extends the constitutional principles discussed in that

specific statutory analysis to a probate court's proceedings in a request for a minor's name

change. The majority, in my opinion, blazes unchartered territory in holding "special weight"

must be given to parental preferences when ruling on a request to change a young person's

name. Such mandates are better left to the legislature or the Ohio Supreme Court. While a

parent's concerns and preferences are always factors to be considered, no statute or

authority directs the amount of weight any one factor is to be given.6

        {¶ 44} Despite the majority's criticism of the probate court, it is easily observed from

the record that the probate court appropriately undertook its responsibilities to analyze the

circumstances by engaging in dialogue with the applicant and her family. Counsel's brief,

quite incorrectly, suggests the probate court was attempting to supplant what it personally

thought was "wise." The probate court, in fact, was developing the record in an effort to

determine what was "reasonable and proper cause" and in the young person's best interest.

Contrary to the majority's criticism, and counsel's arguments, the probate court's

development of the record only benefitted the applicant in demonstrating a name change was

appropriate to take place.

        {¶ 45} Significant information is derived from the probate court's discussion with

Mother, Father, and H.C.W. However, while the probate court correctly engaged in dialogue

and developed the record, the probate court simply erred in its conclusion. Additionally,


6. Since name change proceedings do not require any "fact finding," it is impossible to know what factors were
considered or how much weight was attributed to various factors considered.
                                                    - 14 -
                                                                           Warren CA2018-07-069

contrary to the majority's opinion, it would be better to draw our conclusions using Ohio

statutory and common law, rather than engaging in a legal analysis which was never raised

by appellant.

       {¶ 46} The issue is a simple one: what does the record indicate when analyzing

whether the name change was reasonable and proper and in the best interest of the young

person? The answer lies directly within the facts contained in the record as they relate to the

factors set forth by the Ohio Supreme Court in Bobo v. Jewell, 38 Ohio St.3d 330 (1988),

paragraph two of the syllabus, and later in In re Willhite, 85 Ohio St.3d 28 (1999). As the

Ohio Supreme Court has stated, "although Bobo and Willhite arose in differing context, they

set out general guidelines that apply in any name change determination involving a minor

child." (Emphasis added.) D.W. v. T.L., 134 Ohio St.3d 515, 2012-Ohio-5743, ¶ 17. The

factors set forth by the Ohio Supreme Court that apply to any name change, including the

case sub judice, include:

                1) the effect of the change on the preservation and development
                of the child's relationship with each parent,

                2) the identification of the child as part of a family unit,

                3) the length of time that the child has been using a surname,

                4) the preference of the child if the child is of sufficient maturity to
                express a meaningful preference,

                5) whether the child's surname is different from the surname of
                the child's residential parent,

                6) the embarrassment, discomfort, or inconvenience that may
                result when a child bears a surname different from the residential
                parent's,

                7) parental failure to maintain contact with and support of the
                child, and

                8) any other factor relevant to the child's best interest.

Bobo at paragraph two of the syllabus.
                                                 - 15 -
                                                                    Warren CA2018-07-069

      {¶ 47} Whether the name change request is for a forename or surname is a difference

of no consequence. Furthermore, common sense reveals it will always be the case that not

all factors are specifically relevant to all circumstances. The majority opinion marginalizes

the application of Bobo/Willhite because the circumstances of those cases were different, yet

the Ohio Supreme Court was aware that different circumstances will arise and thus made the

factors comprehensive and inclusive. Ohio courts would never prohibit a relevant factor from

being considered when determining the best interest of a young person.

      {¶ 48} Based on an examination of the record, there were no negative factors

portrayed.   With the circumstances comprehensively discussed, when applying the

Bobo/Wilhite factors, there is no choice than to find that the name change was reasonable

and proper. The record indicates that H.C.W. had been using the male name for over a year

before the hearing occurred. Specifically, H.C.W. met with a school counselor to address

using the male name and instituted the name change among teachers and H.C.W.'s peers.

School administration has also honored H.C.W.'s request to use the male name. Thus,

H.C.W. had already shown a commitment to, and comfort with, the name for over a year

before petitioning the court to legalize the name change. H.C.W.'s public presentation for

over a year as a gender different than the one from birth is no small step.

      {¶ 49} H.C.W.'s parents spoke of H.C.W.'s history of, and commitment to, living life as

a male and taking the necessary steps to make the transition a mentally and physically

healthy one. H.C.W. participated in over 20 hours of therapy with the adolescent therapist

who specialized in gender dysphoria and saw a physician multiple times to discuss the

physical transformation. Only after this extensive counseling did the therapist give approval

for H.C.W.to begin the physical transformation to parallel H.C.W.'s choice to live as a male.

Beyond consulting experts, a few signs of H.C.W.'s commitment are short hair, wearing male

clothing, and self-identification using a male name.
                                            - 16 -
                                                                                    Warren CA2018-07-069

        {¶ 50} The record also indicates that the steps H.C.W., Mother, and Father have taken

regarding the transitioning process have been by design and methodical. Mother and Father

specifically initiated medical and psychological involvement to identify and diagnose H.C.W.'s

gender dysphoria, and then continued with therapy for over a year to ensure that H.C.W.'s

identification as male was permanent.

        {¶ 51} Only then did the family begin preparation for H.C.W.'s physical transformation

from female to male. H.C.W. has already received medical consent to begin the physical

transformation, and Mother and Father have investigated and confirmed the existence of

insurance coverage for necessary procedures. Medical doctors have drawn H.C.W.'s blood

to determine baseline hormone levels, and the family has already scheduled the first

hormone therapy treatment. The family is resolute in their commitment.

        {¶ 52} Mother expressed to the court that the name change and transitioning was not

"something that we are treating lightly. There's been a lot of discussion about it." After the

lengthy process, and with comprehension of the complexities involved, H.C.W.'s parents

expressed their full support for H.C.W.'s name change. The record makes it obvious

H.C.W.'s parents have a medical understanding for the direction in which their child is

proceeding.

        {¶ 53} H.C.W. has shown maturity regarding gender dysphoria and gender

transitioning and is knowledgeable about the processes associated with the name change

and the reason for such. H.C.W.'s therapist described H.C.W. as "stable," "very engaged,"

and "compliant with therapy."7 H.C.W. showed awareness of the consequences of hormonal

therapy and knowledge that some aspects of hormonal therapy may be "permanent in nature

and are irreversible."


7. The letter is not file stamped, but is included in the case file. During the hearing, Father specifically
references the letter multiple times and asks the probate court if it would "like a copy of the letter." The probate
                                                       - 17 -
                                                                                   Warren CA2018-07-069

        {¶ 54} Moreover, the name change will alleviate the embarrassment and discomfort

H.C.W. suffers by not being identified with the male name. H.C.W. expressly confirmed that

when people use the birth name, it "drudg[es]" up anxiety, and the probate court, itself,

recognized that granting the name change "will help resolve some of the feelings of distress

that accompanies" use of H.C.W.'s birth name.

        {¶ 55} For example, H.C.W. explained to the court that the name change would allow

the school to permanently change names so that substitute teachers would know what name

to use rather than using the birth name otherwise not publicly used. H.C.W. also addressed

the importance of having legal documents, prescriptions, and other identification reflect the

male name. Father also reiterated the importance of H.C.W.'s male name being used on

H.C.W's future driver's license, passport, college application, in the case of emergency

situations, and in regard to insurance information.

        {¶ 56} Mother and Father have supported H.C.W. in every aspect of transitioning

gender and in the name-change process. Mother petitioned the court to legally change the

name and Father signed the petition in support. The record indicates that both parents gave

great consideration to the name-

        {¶ 57} change process and, as Mother expressly told the probate court, she and

Father are "convinced that it's in [H.C.W.'s] best interest to change his name."

        {¶ 58} The majority generates a holding of "special weight" to impose upon the

probate court on remand when in reality we need only look to the record to ascertain the

judgment that must be entered. However, we should refrain from mandating the amount of

weight any one factor must always receive in every case. When the factual information from

the record is applied to the factors to be considered pursuant to Bobo/Willhite, denying the

requested name change is eliminated as a reasonable option. Therefore, remanding the


court replied, "please." Thus, this exchange indicates that the trial court viewed the letter during the hearing.
                                                      - 18 -
                                                                     Warren CA2018-07-069

matter only causes the court and parties further inconvenience, which should be avoided.

       {¶ 59} I commend the probate court for taking the time to appropriately develop the

record; yet, that same record reveals the probate court simply erred in drawing its conclusion.

For these reasons, which are drawn exclusively from the record, I would enter judgment as a

matter of law in favor of the name change according to App.R. 12(B).




                                             - 19 -